Citation Nr: 1133284	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military service from December 2000 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Chicago, Illinois (RO).


FINDING OF FACT

The Veteran's tinnitus is not shown to be related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of the instant case, the RO's August 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's service treatment and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA audiological examination in December 2008 and in May 2011.  Each of these examinations was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disorder.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from December 2000 to August 2005.  In March 2007, he submitted a claim of entitlement to service connection for tinnitus.  The Veteran's claim was denied in September 2007; he was then scheduled for and underwent a VA audiological examination in December 2008.  The denial of his claim was continued in a January 2009 statement of the case.  Thereafter, the Veteran perfected an appeal.  In April 2011, the Board remanded this claim for further development.  Specifically, the Board directed the RO to afford the Veteran another VA audiological examination wherein the examiner considered the Veteran's report that the onset of his tinnitus was in 2004, during his active duty service.  In May 2011, the Veteran underwent a VA audiological examination.  The examiner analyzed the Veteran's report of onset, administered a physical and an audiological examination, and rendered a diagnosis and an etiological opinion.  As such, the Board finds that the RO substantially complied with the directives of the Board's April 2011 remand and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claim was again denied in a July 2011 supplemental statement of the case, and then remitted to the Board for further appellate review. 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In October 2000, the Veteran underwent an enlistment examination.  The Veteran's ears were determined to be normal as a result of a clinical examination, and no diagnosis of tinnitus was rendered.  In a contemporaneous report of medical history, the Veteran denied then or ever having ear trouble or hearing loss.

In January 2001, the Veteran underwent an examination to ascertain his fitness for submarine duty.  He did not complain of or receive treatment for tinnitus.  A clinical and an audiological examination demonstrated normal ears, and no diagnosis of tinnitus was rendered.  In a contemporaneous report of medical history, the Veteran denied then or ever experiencing "ear trouble" or hearing loss. 

In May 2001, the Veteran completed a report of medical history wherein he indicated that he did not then have nor did he ever have ear trouble or hearing loss.

In a June 2003, the Veteran completed a post-deployment health assessment wherein he denied excessive exposure to loud noises.

Audiological examinations dated in July 2002, November 2002, and November 2003 demonstrated that the Veteran reported utilizing hand-formed earplugs for personal hearing protection.  An audiological examination report dated in December 2000, however, indicated that the Veteran did not use personal hearing protection.

According to a June 2005 report of medical history, the Veteran denied then having or ever having ear trouble or hearing loss.  

In August 2007, the Veteran underwent a VA orthopedic examination.  During the examination, the Veteran reported that he experienced tinnitus with an onset of sometime in 2004.  He stated that he was exposed to inservice noise in the form of small arms fire and torpedo maintenance and firing.  The Veteran stated the he wore hearing protection when possible, but often did not due to the limited communication aboard a submarine and because commands needed to be heard clearly and immediately.  No etiological opinion was rendered.

In December 2008, the Veteran underwent a VA audiological examination to ascertain the presence of tinnitus and, if present, the severity and etiology thereof.  The Veteran claimed that he was exposed to noise associated with firing torpedoes during his active duty service.  The Veteran also endorsed 1-year of occupational noise exposure while working at a tire shop; he denied recreational noise exposure.  He reported the presence of occasional bilateral ringing tinnitus following loud noise exposure, such as a leaf blower or his spouse's dog grooming vacuum/blower.  The Veteran stated that he first noticed tinnitus approximately 1 year before this examination.  The examiner then concluded that the Veteran's "transient tinnitus" is not considered "recurrent tinnitus."  After a puretone threshold testing, the diagnosis was hearing within normal limits, bilaterally.

In his February 2009 substantive appeal, the Veteran reiterated his assertion that his tinnitus was due to noise associated with firing torpedoes while serving aboard a submarine.  The Veteran provided clarification as to the timing of his occupational noise exposure.  He stated that he worked in a tire shop for 6 months prior to entering active duty service, and did not work in such an environment after his service discharge.

In May 2011, the Veteran underwent another VA audiological examination.  The examiner noted that the Veteran's enlistment examination demonstrated normal hearing, bilaterally.  Further, the examiner noted that the Veteran denied "ear issues" in a June 2005 report of medical history.  Moreover, the examiner observed that, during the August 2007 VA examination, the Veteran reported first noticing tinnitus sometime in 2004; however, during the December 2008 VA examination, the Veteran reported tinnitus onset sometime in 2007.  At the time of the December 2008 VA examination, the Veteran described transient versus recurrent tinnitus; an audiological examination indicated normal hearing in both ears.

During the May 2011 VA examination, the Veteran's chief complaint was tinnitus.  He reported that he was exposed to inservice noise associated with the firing of torpedoes.  He also repeated his report of occupational noise exposure at a tire shop.  He also stated that he was exposed to noise from power saws while working in a home and garden center.  Recreational noise exposure consisted of a leaf blower and a vacuum/blower.  The Veteran reported that he first noticed tinnitus 6 months following his service discharge.  He described the tinnitus as constant.  A puretone threshold test demonstrated that the Veteran's hearing was within normal limits, bilaterally.  Further, he scored 100 percent on speech recognition testing, bilaterally.  The examiner then opined:

Military records indicate the [V]eteran entered military service with normal hearing.  Furthermore, the [V]eteran currently has normal hearing in both ears.  This indicates the [V]eteran did not experience hearing loss in the service.  With regard to tinnitus, the [V]eteran's account of onset and the nature of the tinnitus varies greatly in the evidence.  He did not endorse tinnitus during his military service.  In medical reports since discharge, the [V]eteran reported the onset of tinnitus to be both in the service and after the service.  During one medical interview, the [V]eteran report he [sic] experiencing 'occasional bilateral 'ringing' tinnitus[,] present following loud noise exposure' after his military service, and provided two specific examples.  This ambiguity makes it difficulty [sic] to attribute the onset of tinnitus to military service with any degree of certainty.  

If there is a hearing loss or significant changes hearing thresholds, science tells us there is a strong epidemiological association between the noise exposure and tinnitus.  There are other medical or psychological condition[s] with known association to tinnitus (e.g., [traumatic brain injury], depression, anxiety).  It is outside my scope of practice to opine on the etiology of tinnitus other than auditory causes.  In the absence of hearing loss and plausible causes of tinnitus, the issue of etiology becomes very difficult....The [V]eteran did experience some noise exposure during the service (launching torpedoes).  The Veteran also experienced noise exposure after the service (tire shop, noise from power saws at work at a home and garden center, leaf blower, vacuum/blower).  This noise exposure did not cause hearing loss for the [V]eteran.  While noise exposure alone is a reasonable cause of tinnitus, the [V]eteran's lack of hearing loss and compelling evidence, as well as the [V]eteran's inconsistent account of the onset and nature of the tinnitus make is difficulty [sic] to attribute tinnitus to military service without resorting to mere speculation.

Service treatment records do not demonstrate complaints of or treatment for tinnitus.  Post-service records failed to document complaints of tinnitus for more than 1 year after his service discharge.  The first evidence of record wherein the Veteran complained of tinnitus was his March 2007 claim.  This period without complaints, treatment, or diagnoses is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

During the pendency of this appeal, the Veteran asserted that he experienced tinnitus since being exposed to noise associated with firing torpedoes during his active duty service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis). 

The Veteran's assertions that he continuously experienced symptoms of tinnitus since the inservice exposure to acoustic trauma are considered competent evidence as to the presence of observable symptoms such as ringing of the ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of tinnitus, the Board must also determine whether such evidence is credible.  Id. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

As discussed above, the Veteran's service treatment records did not reveal complaints, treatment, or findings of tinnitus.  Indeed, the Veteran consistently denied ear trouble and hearing loss, including in June 2005, which was 2 month before his service discharge.

In his August 2007 claim and during the August 2007 VA examination, the Veteran indicated that the onset of his tinnitus was sometime in 2004.  However, during the December 2008 VA examination, the Veteran stated that he first noticed tinnitus within the previous year, effectively marking sometime in 2007 as the onset.  In his February 2009 substantive appeal, the Veteran asserted that his tinnitus began during his active duty service without further elaboration.  During the May 2011 VA examination, the Veteran marked the onset of his tinnitus as 6 months after his active service discharge.  Additionally, the Veteran described his tinnitus as being transient during the December 2008 VA examination, saying that it occurred occasionally and after additional exposure to loud noise.  During the May 2011 VA examination, the Veteran reported that his tinnitus was constant.  In sum, the Veteran submitted statements that were contradictory and inconsistent as to the onset and nature of his tinnitus.  Further, the Veteran's assertions conflicted with his inservice denials of symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Consequently, the Board finds that his assertion of inservice incurrence of tinnitus and consistent symptoms thereof, not credible.  Buchanan, 451 Vet. App. at 1337; Layno, 6 Vet. App. at 469.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that related the Veteran's tinnitus to his active duty service or any event therein.  The only competent etiological opinions of record were the VA examiner's December 2008 and May 2011 opinions, which were both negative to the Veteran's claim.  With respect to the May 2011 opinion, the Board has considered the examiner's statement that he was unable to resolve the matter without resorting to speculation.  Here, however, the sum and substance of the opinion remains unfavorable to the claim.  The examiner has explained the basis of his opinion and further remand for additional opinion is not required.  C.f., Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that the VA examiner's December 2008 and May 2011 opinions are more probative than and, thus, outweigh the Veteran's claims of inservice incurrence of tinnitus.  

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that there is no etiological connection between the Veteran's current tinnitus and his active duty service, to include noise exposure.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


